department of the treasury internal_revenue_service washington d c cc ebeo date number release date memorandum for from subject attn jerry holmes chief cc ebeo information reporting for jurors this responds to your request for significant service_center advice dated date in connection with a question concerning the information reporting requirements applicable to payments to jurors this memorandum may not be used or cited as precedent questions what are the information-reporting and withholding requirements applicable to compensation paid to jurors on which form and in which box is the compensation paid to jurors reported brief answers information reporting for compensation to jurors is governed by sec_6041 of the code which requires reporting of payments of dollar_figure or more in a taxable_year jurors’ compensation is not subject_to_withholding of federal_income_tax or tax under the federal_insurance_contributions_act fica payments of compensation to jurors are reportable on form 1099-misc box as other income facts you have received an inquiry from a state concerning the requirements for information reporting with respect to compensation paid to jurors the individuals in question serve on grand juries and can serve a maximum of days per year they are paid a set amount per day and they may receive dollar_figure or more in a calendar_year you have not stated whether the jurors are covered by an agreement under sec_218 of the social_security act agreement and we assume that there is no agreement law in general the withholding and information reporting requirements for compensation to workers depend upon whether the workers are employees independent contractors or other non-employees employee status depends upon whether the entity which retains the individual’s services exercises sufficient control_over the worker so that the worker can be categorized as an employee under the common_law code sec_3121 generally an employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done sec_31_3121_d_-1 employment_tax regulations sec_3121 dealing with the fica tax provides that nothing in the regulations relating to federal_income_tax withholding which provides an exclusion from wages for withholding purposes shall be construed to require a similar exclusion from wages for fica purposes sec_3401 concerning federal_income_tax withholding states that the term wages for withholding purposes means all remuneration for employment other than fees paid to a public official sec_31_3401_a_-2 of the employment_tax regulations provides as follows amounts paid to precinct workers for services performed at election booths in state county and municipal elections and fees paid to jurors and witnesses are in the nature of fees paid to public officials and therefore are not subject_to_withholding sec_1401 imposes tax under the self-employment contributions act seca_tax on net_earnings_from_self-employment as defined in sec_1402 sec_1402 provides that the term trade_or_business for seca_tax purposes shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses except that such term shall not include in relevant part the performance of the functions of a public_office other than the functions performed in a position compensated solely on a fee basis and not subject_to an agreement under sec_218 of the social_security act code sec_1402 sec_1_1402_c_-2 income_tax regulations defines public_office to include any elective or appointive office or the united_states or any possession thereof of the district of columbia of a state or its political subdivisions or of a wholly-owned instrumentality of any one of more of the foregoing while juror is not specifically mentioned as a public_office the definition is broad enough to include the role of juror as a public_office revrul_61_113 1961_1_cb_400 deals with individuals who serve as members of a hearing board_of an air pollution control district who are appointed by the county board_of supervisors take an oath of office hold public hearings and submit their decisions to the county they are not under the control and direction of the county board_of supervisors or any other body their compensation is based on the number of hearings they attend their services constitute the performance of the functions of a public_office and do not constitute a trade_or_business for purposes of code sec_1402 sec_6041 in relevant part imposes an information-reporting requirement as follows all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment 1rev rul 1974_2_cb_275 dealing with the application of seca_tax to tax collectors who are paid salaries based on the amount of tax they collect states that only when a public official receives remuneration in the form of fees directly from members of the public with whom he does business does such remuneration constitute fees within the meaning of sec_1402 while compensation paid to jurors is described in regulations under sec_3401 as in the nature of fees paid to public officials this does not mean that jurors are fee-based public officials within the meaning of code sec_1402 but only that such compensation is to be treated as fees paid to public officials for withholding purposes sec_1_6041-1 income_tax regulations requires reports in the course of a trade_or_business of payments to another person a term which includes a person who is not an employee the amounts required to be reported including wages compensations remunerations emoluments or other fixed or determinable gains profits and income include compensation which is not wages for fica purposes the term all persons engaged in a trade_or_business includes those engaged in activities that are not for profit section b income_tax regs sec_1_6041-1 income_tax regulations requires the filing of form_1099 for individuals who are not employees analysis the performance of services as a juror differs in its very nature from the performance of services as an employee the role of juror has its roots in the common_law as a member of a body of persons chosen according to law and sworn to make determinations of fact in a particular case the role of employee derives from a different common_law relationship that of master and servant service on a jury is often described as a civic duty its closest analogue is to the exercise of public_office as described in revrul_61_113 therefore jurors’ fees do not constitute wages for employment for fica tax purposes sec_1402 generally excludes from the term trade_or_business for seca purposes the performance of functions of a public_office as stated above the compensation paid to jurors is for performance of a civic duty analogous to public_office sec_3401 provides for income_tax_withholding purposes that fees paid to a public official are not subject_to income_tax_withholding and sec_31_3401_a_-2 of the employment_tax regulations clarifies that this provision applies to fees paid to jurors consequently fees paid to jurors are not subject_to income_tax_withholding according to sec_6041 and regulations thereunder compensation paid to nonemployees is reportable on form_1099 provided that the total compensation paid to any individual in a taxable_year is dollar_figure or more the instructions to form_1099 state that generally amounts reportable in box nonemployee compensation are subject_to seca_tax if payments to individuals are not subject_to seca_tax the instructions state that they should be reported in box other income since 2the exception to this rule for fee-based public officials has no application to this case revrul_74_608 supra n states that only when an official receives remuneration in the form of fees directly from members of the public with whom he does business does such remuneration constitute fees within the meaning of sec_1402 payments to a juror are not subject_to seca_tax the payments should be reported on form_1099 box if they equal or exceed dollar_figure in a year conclusion since jurors are not employees their compensation is not subject_to fica tax since jurors most closely resemble public officials their compensation is not subject_to seca_tax pursuant to sec_3401 and regulations thereunder remuneration paid to jurors is not subject_to federal_income_tax withholding information reporting for payments to jurors is governed by sec_6041 and reporting is required for all individuals who are paid dollar_figure or more in a taxable_year these payments are reportable on form 1099-misc box
